Exhibit (a)(5)(iv) [FBR& Co.] Contacts Media Relations: Shannon Small at 703.469.1190 or ssmall@fbr.com Investor Relations: Bradley J. Wright at 703.312.9678 or bwright@fbr.com FBR & Co. Announces Preliminary Results of Self-Tender Offer Arlington, VA — August30, 2011 — FBR& Co. (Nasdaq: FBRC) today announced the preliminary results of its previously announced modified “Dutch auction” tender offer to purchase up to 6,000,000 shares of its common stock at a price between $2.55 and $2.75, which expired at 12:00 midnight, New York City time, on Monday, August 29, 2011. Based on a preliminary count by American Stock Transfer & Trust Company, LLC, the depositary for the tender offer, a total of 6,182,723 shares of FBR common stock were properly tendered and not withdrawn in the tender offer at a price at or below $2.55 per share (or by shareholders electing to tender at the ultimate purchase price determined under the tender offer terms), including 357,514 shares that were tendered through notice of guaranteed delivery. Pursuant to the terms of the offer, FBR has elected to purchase 182,723 additional common shares (within up to 2% of the outstanding shares of its common stock). Accordingly, based on the preliminary results, FBR expects to purchase the 6,000,000 shares FBR initially offered to purchase, and an additional 182,723 shares at the clearing price pursuant to its option to increase the size of the offering by up to 2% of the outstanding class of common stock, for a total cost of $ , excluding fees and expenses relating to the tender offer. These shares represent approximately 10.2% of the shares outstanding as of August 26, 2011. FBR anticipates that the tender offer will not be subject to proration. The number of shares to be purchased, the proration information and the price per share are preliminary. The determination of the final number of shares to be purchased, the final price per share and the proration factor, if any, is subject to confirmation by the depositary of the proper delivery of the shares validly tendered and not withdrawn. The actual number of shares purchased, the final purchase price, and the proration factor, if any, will be announced promptly following completion of the verification process. Payment for the shares accepted for purchase, and return of all other shares tendered, will occur promptly after completion of the final purchase price and proration computations, if applicable. FBR is authorized to repurchase additional shares of its common stock from time to time through open market purchases, at prevailing market prices or in privately negotiated or other transactions. FBR’s share repurchase program may be modified or terminated by FBR’s board of directors at any time. Pursuant to Rule13e-4(f) under the Securities Exchange Act of 1934, as amended, any such additional repurchases by FBR of shares of its common stock shall not occur prior to September 14, 2011. FBR Capital Markets & Co. served as the dealer manager for the tender offer and D.F. King& Co., Inc. is serving as the information agent. Questions regarding the tender offer should be directed to D.F. King& Co., Inc. at (800)859-8509 (Toll-free). About FBR& Co. FBR& Co. (Nasdaq: FBRC) provides investment banking, merger and acquisition advisory, institutional brokerage, and research services through its subsidiary FBR Capital Markets & Co. FBR focuses capital and financial expertise on the following industry sectors: consumer; diversified industrials; energy& natural resources; financial institutions; insurance; real estate; and technology, media& telecom. FBR Fund Advisers, Inc., a subsidiary of FBR& Co., provides clients with a range of investment choices through The FBR Funds, a family of mutual funds. FBR is headquartered in the Washington, D.C. metropolitan area with offices throughout the United States and in London. For more information, please visit www.fbr.com.
